PER CURIAM.
The appellants Richard J. Dodge and Edison Archer sued the appellees, owners of a trailer park property, and the purchasers were joined on the theory that they had conspired with the sellers to effect the sale in a manner so as to deprive the brokers of their rightful commission. Summary judgment was entered in favor of the defendants, and the plaintiffs appealed.
Dodge alleged he was employed to procure a purchaser. Archer presented to the sellers two of the defendant purchasers. They concluded they were unable to finance the purchase. Thereafter they, with a third person, purchased the property. Archer, a separate broker, had no listing contract, but was acting with Dodge’s knowledge on the basis of a “co-operating broker.” Subsequently a sale was consummated. Clearly Archer was not entitled to recover. As to Dodge, the question in the trial court was whether his efforts were the procuring cause of the sale. On consideration of the record and briefs we find no basis to disturb the ruling of the trial court that it was made to appear without genuine triable issue of fact that the broker’s actions in relation to the matter were not such as to entitle him to a commission.
Affirmed.